DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 8 and 10 - 13 is/are rejected under 35 U.S.C. 103 as being obvious over YANKO et al. (2015/0097033) in view of Carabelli (20190243992).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
 As to claim 1, YANKO et al. (hereinafter YANKO) discloses a magnetic stripe reading device comprising a groove (120, Fig. 1) configured to enable shifting of a magnetic card in the groove (120); and a magnetic read head (130, Fig. 1, 2B) mounted on a first printed-circuit board (240, Fig. 1, 2B) so as to enable reading of a magnetic stripe of the magnetic card [0002], wherein said magnetic read head (130) comprises sensor (230) positioned in a recess (120) of a side wall (122) of said groove (120), [0016], Note Abstract.  YANKO fails to disclose that the sensor is a tunnel magnetoresistance sensor called a TMR magnetic sensor.  Carabelli discloses a magnetic strip reader wherein the sensor is a tunnel magnetoresistance sensor called a TMR magnetic sensor (120_1, 120_2, Fig. 1, [0078]).   Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of YANKO in view of the teachings of Carabelli wherein the sensor is a tunnel magnetoresistance sensor called a TMR magnetic sensor and the use of TMR is one 
As to claim 2, YANKO discloses that a side wall takes the form of a wall made of plastic at least partially overlaying said first printed-circuit board, said recess being a passage recess of said side wall [0016, aperture].
As to claim 8, YANKO fails to disclose that magnetic read head consists of said TMR magnetic sensor.  Carabelli discloses a magnetic strip reader wherein the sensor is a tunnel magnetoresistance sensor called a TMR magnetic sensor (120_1, 120_2, Fig. 1, [0078]).   Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of YANKO in view of the teachings of Carabelli wherein magnetic read head consists of the TMR magnetic sensor and the use of TMR is one alternative among several types of sensors, the use of which in a magnetic card reader is known to a person skilled in art.
As to claims 10 – 13, YANKO fails to disclose an overlaying element for overlaying said TMR magnetic sensor.  Carabelli discloses a magnetic strip reader overlaying element (100) for overlaying said TMR magnetic sensor (120_1, 120_2) (Fig. 1), [0075]. Therefore, at the time of the .

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claims 3 – 7, 9 and 14 - 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the prior art fails to show that side wall is made of dissipative plastic and said first printed-circuit board comprises at least one electrostatic discharge track in contact with said side wall.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 4 – 6, the prior art fails to show that the side wall is formed at least partially by said first printed-circuit board, the recess being a blind recess of said first printed-circuit board.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 7, the prior art fails to show that first printed-circuit board comprises at least one electrostatic discharge track positioned in said recess, about said TMR magnetic sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 9, the prior art fails to show that magnetic read head comprises, in addition to said TMR magnetic sensor; a second printed-circuit board comprising a reception portion on which there is mounted said TMR magnetic sensor, and a connecting portion for the electrical connection of said magnetic read head; and a holding device, fixedly attached to said reception portion, said holding device comprising a fixing element to mechanically fix said magnetic read head.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 14 - 15, the prior art fails to show that said overlaying element takes the form of a folded-back portion of a flexible printed-circuit board on said TMR magnetic sensor.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
KUWAKI et al. (2018/0150656) is cited for its disclosure of a card reader and magnetic information recording medium processing device.
Hopt et al. (20130228622) is cited for its disclosure of a minimized wear magnetic read and/or write head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/REENA AURORA/Primary Examiner, Art Unit 2858